     Case 2:15-cr-00645-TS Document 86 Filed 10/06/20 PageID.337 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH

UNITED STATES OF AMERICA,                              MEMORANDUM DECISION AND
                                                       ORDER DENYING DEFENDANT’S
                          Plaintiff,                   MOTION FOR COMPASSIONATE
                                                       RELEASE
v.

CHAD RYAN HUNTSMAN,

                          Defendant.                   Case No. 2:15-CR-645 TS

                                                       District Judge Ted Stewart


        This matter is before the Court on Defendant Chad Ryan Huntsman’s Motion for

Compassionate Release. For the reasons discussed below, the Court will deny the Motion.

                                           I. BACKGROUND

        Defendant was charged with production of child pornography and possession of child

pornography. Defendant pleaded guilty to production of child pornography. Defendant was

sentenced to 270 months’ imprisonment. Defendant now seeks release based on his health

conditions and the COVID-19 pandemic.

                                            II. DISCUSSION

        “A district court is authorized to modify a Defendant’s sentence only in specified

instances where Congress has expressly granted the court jurisdiction to do so.” 1 18 U.S.C. §

3582(c)(1)(A) allows the Court to modify a term of imprisonment under certain circumstances.

Relevant here,




        1
            United States v. Blackwell, 81 F.3d 945, 947 (10th Cir. 1996).


                                                   1
   Case 2:15-cr-00645-TS Document 86 Filed 10/06/20 PageID.338 Page 2 of 3




       the court . . . upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
       request by the warden of the defendant’s facility, whichever is earlier, may reduce
       the term of imprisonment (and may impose a term of probation or supervised
       release with or without conditions that does not exceed the unserved portion of the
       original term of imprisonment), after considering the factors set forth in section
       3553(a) to the extent that they are applicable, if it finds that . . . extraordinary and
       compelling reasons warrant such a reduction.

       The United States Sentencing Commission has issued a policy statement for sentence

reductions under this provision. The policy statement provides that the Court may reduce a term

of imprisonment under § 3582(c)(1)(A) if, after considering the factors under 18 U.S.C. §

3553(a), the Court determines: (1) extraordinary and compelling reasons warrant release; (2) the

defendant is not a danger to the safety of any other person or to the community; and (3) the

reduction is consistent with the policy statement. 2

       Here, there is no evidence that Defendant has exhausted his administrative remedies.

Therefore, the Court lacks the authority to grant Defendant his requested release. Even if he had

exhausted his administrative remedies, the Court finds that Defendant is a danger to the

community and his release fails to comport with the § 3553(a) factors.

                                        III. CONCLUSION

       It is therefore

       ORDERED that Defendant’s Motion for Compassionate Release (Docket No. 84) is

DENIED WITHOUT PREJUDICE.




       2
           U.S.S.G. § 1B1.13.


                                                  2
Case 2:15-cr-00645-TS Document 86 Filed 10/06/20 PageID.339 Page 3 of 3




   DATED this 6th day of October, 2020.

                                     BY THE COURT:



                                     Ted Stewart
                                     United States District Judge




                                          3
